Rice, P. J.,
dissenting :
The note in suit was dated April 1, 1886, and was payable one year after date. Sarah Peters, the payee, died January 31, 1893, letters of administration upon her estate were issued December 7, 1901, and this action was brought by her administrators March 1, 1902. In their statement of claim they declared on the note, and averred that the defendant had paid the interest up to April 1, 1896. Attached to their statement and made part thereof, was what purported to be a copy of the note and the indorsements thereon, as follows:
“ April 1 interest paid for one year..... 1887.
April 1 interest paid for one year..... 1888.
April 1 interest paid for one year . . 1889.
April 1 interest paid for one year..... 1890.
April 4 interest paid for one year.....1891.
April 1 interest paid for one year..... 1894.
April 1 interest paid for one year..... 1895.
April 1 interest paid for one year..... 1896.”
The defendant pleaded the general issue, and on the day of trial added the plea of the statute of limitations. On the trial the plaintiffs offered to prove by David K. Peters, who is a son and one of the administrators of the estate of Sarah Peters, that Benjamin Peters, who died January 9, 1897, was her husband, and that the indorsements from April 1, 1887, to and including April 4, 1891, are in the handwriting of Sarah Peters and the three remaining indorsements in the handwriting of Benjamin Peters. Objection was made that the witness was not competent to testify to anything 'occurring before the death of Sarah Peters, whereupon the court said: “ Separate the offers. Start in and prove that which is admitted to be competent.” Adopting this suggestion, the plaintiffs proved by the witness that the last three indorsements are in the handwriting of Benjamin Peters, the husband of Sarah Peters, and then offered in evidence the note, together with these three indorsements. They then recalled the witness and under objection and exception were permitted to show by him that the indorsements from April 1, 1887, to and including April 4,18101, are in the handwriting of Sarah Peters. The testimony of the *290witness was not shaken upon cross-examination; indeed, he was not cross-examined at all. Here the plaintiffs rested, and no testimony was offered by the defendant. The court submitted to the jury the question whether the indorsements were in the handwriting of Sarah Peters and Benjamin Peters, and I can find nothing in the record of the trial or in the paper-books of either side to indicate that the submission of that question, so far as it related to the indorsements in the handwriting of Sarah Peters, was oris questioned by counsel upon the ground that those particular indorsements were not in evidence. I think it quite clear that both court and counsel considered them in evidence for what they were worth, and, therefore, we ought to dispose of the case here upon that theory. If not, then the judgment ought to be reversed without a new venire. To be more explicit, if there is no evidence that we have a right to consider of payment of interest prior to the indorsements in the handwriting of Benjamin Peters, we must reject these indorsements also; for in the supposed case the right of action was barred by the statute when they w.ere made, and therefore they would not be evidence against the defendant of a constructive acknowledgment of the debt.
Assuming, however, as I think we ought, that the indorsements in the handwriting of Sarah Peters are in evidence, the question of the effect -to be given to the indorsements made after her death becomes important.
The defendant’s counsel requested the court to charge: “ The testimony submitted by the plaintiffs shows that the plaintiffs are not the owners of the note in suit, and that defendant is not indebted to plaintiffs, and the verdict must be for the defendant.” The testimony here referred to is that relating, to the last three indorsements in the handwriting of Benjamin Peters made after the death of Sarah Peters and before letters of administration were issued upon her estate. But proof that the payments represented by these indorsements were made to him would not, of itself, warrant the inference that he had in some way acquired exclusive ownership of the note as against her children, who became administrators of her estate, and who have the note in possession.
Nevertheless he was not a stranger, but by reason of his relation to the deceased had such an interest in the note that an *291acknowledgment or promise to him, otherwise sufficient to toll the statute, would be quite different in its effect from one made to a stranger. According to the doctrine of the cases cited in Judge Beaver’s opinion (Keely v. Wright, 5 W. N. C. 241; Croman v. Stull, Adm., 119 Pa. 91) if he afterward had taken letters of administration and brought suit upon the note, the plea of the statute would have been met successfully by satisfactory proof in that suit of such promise or acknowledgment. I cannot see that the fact that the letters of administration were issued to the children is ground for holding differently in the action brought by them.
Indorsements of payments on an instrument of indebtedness by the creditor, being against his interest, are evidence of corresponding payments, to prevent the operation of the statute, but not without satisfactory proof that they were made before the statute was a bar: Addams v. Seitzinger, 1 W. & S. 243; Cremer’s Est., 5 W. & S. 331; Shaffer v. Shaffer, 41 Pa. 51; Hart v. Bucher, 182 Pa. 604. Sarah Peters died within six years after the date of the maturity of the note, and Benjamin Peters died within six years after the date of the last indorsement made by Sarah; therefore the evidence brought both sets of indorsements within the rule above stated. But, as the appellant’s counsel well say, it is the promise, not the indorsement which is evidence of it, that tolls the statute; hence, they argue, the court ought to have submitted to the jury the question, whether the defendant made the respective, payments represented by the indorsements, as well as the question, whether the indorsements are in the handwriting of Sarah Peters and Benjamin Peters respectively. If there were any circumstances, though slight, tending to cast doubt or suspicion upon the evidence, furnished by the indorsements, or to suggest the possibility of some other explanation of them, I would fully concur with the learned counsel in this proposition; but I can find nothing upon which the jury would have been warranted in basing a suspicion even, that Sarah Peters and her husband set about the commission of what Chief Justice Gibson designated “ at least a moral forgery ” against their son-in-law, “ to obviate the anticipated consequences of their own apprehended supineness.” Assuming, as the jury found, that the indorsements were made by them, there is no warrant *292in the evidence for any other reasonable inference than that they truly represent corresponding payments. Under the circumstances, the charge' to the jury is sustainable upon the principle laid down in Dinan v. Supreme Council, 210 Pa. 456.
Taking the view I feel constrained to take as to the indorsements in the handwriting of Sarah Peters, and considering the assignments of error in the light of the evidence furnished by them as well as the other indorsements, I am compelled to differ from the majority of nw brethren, and to conclude that the judgment ought to be affirmed.
Judge Porter authorizes me to say that he concurs in the foregoing dissent.